NO. 07-08-0051-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     MAY 28, 2008

                         ______________________________


                                BENNY JOE PALOMO,
                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,
                                                              Appellee


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;

               NO. 2006-1390-L; HON. RONNIE WALKER, PRESIDING

                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is the appeal of Benny Joe Palomo. The clerk’s record

was filed on January 21, 2008, and a supplemental clerk’s record on March 19, 2008.

Contained therein is the Trial Court’s Certification of Defendant’s Right of Appeal, which

was executed on February 12, 2008, after amendments to Rule 25.2(d) of the Texas Rules

of Appellate Procedure became effective on September 1, 2007. The form on file does not
comply with the amendments to the rule, which now require that a defendant sign the

certification and receive a copy. Additionally, the new form provides certain admonishments

to a defendant not previously required.1

        Procedural rules generally control litigation from their effective date. Wilson v. State,

473 S.W .2d 532, 535 (Tex.Crim.App. 1971). Consequently, we abate this appeal and

remand this cause to the trial court for further proceedings. Upon remand, the trial court

shall utilize whatever means necessary to determine if appellant desires to continue the

appeal and, if so, secure a proper Certification of Defendant’s Right of Appeal in compliance

with Rule 25.2(d). Once properly completed and executed, the certification shall be included

in a supplemental clerk’s record. See TEX. R. A PP. P. 34.5(c)(2). The trial court shall cause

this supplemental clerk's record to be filed with the Clerk of this Court by June 27, 2008.

This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of

Appellate Procedure, of the defective certification.                  If a supplemental clerk’s record

containing a proper certification is not filed in accordance with this order, this matter will be

referred to the Court for dismissal. See T EX. R. A PP. P. 25.2(d).

        It is so ordered.



                                                    Per Curiam

Do not publish.




        1
         The proper form for Certification of Defendant’s Right of Appeal is contained in Appendix D to the 2008
Texas Rules of Appellate Procedure.